UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1ENDED SEPTEMBER 30, 2010 ¨ TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-100046 CINTEL CORP. (Name of registrant in its charter) Nevada (State or other jurisdiction of incorporation or organization) 52-2360156 (I.R.S. Employer Identification No.) 433 N. Camden Drive, Suite 400, Beverly Hills, CA 90210 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (310)-887-1407 Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer”and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox The number of shares of registrant’s common stock outstanding, as of November 19, 2010 was 95,300,196. 1 CINTEL CORP. INDEX PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS (Unaudited) 3 Condensed ConsolidatedBalance Sheets 4 Condensed ConsolidatedStatements of Operations 5 Condensed ConsolidatedStatements of Cash Flows 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3 : QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 4: CONTROLS AND PROCEDURES 20 PART II: OTHER INFORMATION Item 1 LEGAL PROCEEDINGS 21 ITEM 1A : RISK FACTORS 21 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 21 ITEM 5 OTHER INFORMATION 21 ITEM 6: EXHIBITS 21 SIGNATURES 22 2 PARTI– FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CINTEL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED) 3 CINTEL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS September 30, 2010 (Unaudited) December 31, 2009 (1) Current assets: Cash and cash equivalents $ $ Loans receivable – affiliates Prepaid and other current assets Total current assets Property, plant and equipment, net 43 3 Restricted cash - 35 Equity method investments Long-term investments Goodwill Security deposits 19 48 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Convertible debts Total liabilities Stockholders’ equity (deficit): Common stocks 98 98 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders' equity $ $ Derived from audited financial statements included in the Form 10-K for the year ended December 31, 2009 filed with the Securities and Exchange Commission. See accompanying notes to unaudited condensed consolidated financial statements. 4 CINTEL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except per share amounts) Three Months EndedSeptember 30, 2010 (Restated-Note 2) Three Months Ended September 30, 2009 Nine Months EndedSeptember 30, 2010 (Restated-Note 2) Nine Months Ended September 30, 2009 Net revenues $
